Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janet et al. 20160235050 in view of Sarimaa et al. 20190261775.
Referring to figure 3, Janet discloses a device for detecting insects (100) comprising a heating element or base (310) disposed within a chamber (170) (see also para. 0072); said chamber having an opening (130) that allows insects to enter.  The heating element is connected to a power source (paras. 0067 or 0117), has an electrical resistance (para. 0117) and heats to 35*C (para. 0072).   Further, the device is supplied with an alarm (paras. 0053, 054, 0099).
Inasmuch as the device of Janet, as described above, is equipped with a sensor (230) that is enabled to detect infrared radiation, i.e., functions similarly to that of the claimed invention (para 0078), it remains that a “passive infrared sensor”, as recited in applicant’s claim 1, is not specifically made reference to.  However, this type of sensor is old and well known in the art, see for example Sarimaa (para. 0070), and is strongly suggested in para. 0078 of Janet;  therefore, it would have been obvious to have employed such a sensor within the design of Janet so as to better/more accurately detect insects, so this feature does not patentably distinguish the claimed invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644